DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2016/0146083) in view of Tseng et al. (US 6,880,346).

	Regarding claim 1, Lang discloses a temperature difference power generation apparatus in Figures 1-3 comprising: 
a thermoelectric conversion element (128) configured to convert thermal energy into electric energy based on a temperature difference ([37]-[38]); 
radiation fins (120) which are thermally connected to a low-temperature side of the thermoelectric conversion element and contactable to outside air ([35]); and 
a pipe (110) which is thermally connected to a high-temperature side of the thermoelectric conversion element and through which a high-temperature fluid (exhaust gas) at a higher temperature than the outside air is flowable ([27] and [31]).

Lang additionally discloses that other cooling mechanisms can be use in addition to the finned heat sinks (120) ([38]), but Lang does not disclose a plurality of first heat pipes configured to thermally connect the radiation fins and the low-temperature side of the thermoelectric conversion element to each other; and a base plate, wherein the radiation fins are supported by one end parts of the plurality of first heat pipes, wherein the other end parts of the plurality of first heat pipes are thermally connected to the low-temperature side of the thermoelectric conversion element through the base plate, wherein the plurality of first heat pipes are installed in the base plate, and 2wherein the plurality of first heat pipes extend from side edge faces of both sides of the base plate in a width direction to both sides thereof in the width direction to support the radiation fins.

Tseng discloses a thermoelectric device in Figures 5-8 comprising a plurality of first heat pipes (2a) configured to thermally connect the radiation fins (31a) and the low-temperature side (cold side 41a) of a thermoelectric conversion element (4a) to each other (column 4 lines 24-49); and a base plate (1a), wherein the radiation fins (31a) are supported by one end parts (second portion 22a) of the plurality of first heat pipes (2a), wherein the other end parts (first portion 21a) of the plurality of first heat pipes (2a) are thermally connected to the low-temperature side of the thermoelectric conversion element (4a) through the base plate (1a) (column 4 lines 24-49), wherein the plurality of first heat pipes (2a) are installed in the base plate (1a) (first portion 21a of heat pipes is embedded in heat absorbing block 1a, column 4 lines 24-49), and 2wherein the plurality of first heat pipes extend from side edge faces of both sides of the base plate (1a) in a width direction to both sides thereof in the width direction to support the radiation fins (Figures 5-8 and column 4 lines 24-49).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a plurality of first heat pipes configured to thermally connect the radiation fins and the low-temperature side of the thermoelectric conversion element to each other; and a base plate, wherein the radiation fins are supported by one end parts of the plurality of first heat pipes, wherein the other end parts of the plurality of first heat pipes are thermally connected to the low-temperature side of the thermoelectric conversion element through the base plate, wherein the plurality of first heat pipes are installed in the base plate, and 2wherein the plurality of first heat pipes extend from side edge faces of both sides of the base plate in a width direction to both sides thereof in the width direction to support the radiation fins to the device of Lang, as taught by Tseng, because the plurality of heat pipes in the configuration taught by Tseng improve the thermal transfer efficiency and are a known heat sink for thermoelectric devices and one having ordinary skill in the art would have a reasonable expectation of success when doing so. 

Regarding claim 2, modified Lang discloses all of the claim limitations as set forth above. Lang additionally discloses a plurality a pressing mechanism configured to press the high-temperature side of the thermoelectric conversion element to the pipe (110) (Figures 2-3 and [36] and [41]), the pressing mechanism comprising an insulator (122) configured to insulate heat transfer from the pipe ([35] and [40]).
Regarding claim 3, modified Lang discloses all of the claim limitations as set forth above. Lang additionally discloses a plane part (flat surface of clamp) is formed on an outer circumferential surface of the pipe (110), and the high-temperature side of the thermoelectric conversion element (128) is in contact with the plane part (Figures 2-3 and [31] and [33]). 

Regarding claim 7, modified Lang discloses all of the claim limitations as set forth above. Lang additionally discloses a plurality of power generation units, each of the plurality of power generation units comprising the thermoelectric conversion element and the radiation fins, the plurality of power generation units being provided in the circumferential direction of the pipe with gaps therebetween (Figures 1-3).

Regarding claim 8, modified Lang discloses all of the claim limitations as set forth above. Lang additionally discloses that the pressing mechanism further comprises a pressing plate (flat surface of clamp, Figures 2-3) and a screw member (fastener 126, [41], which is threaded as shown in Figure 3) configured to be inserted into a through-hole formed in the pressing plate (fastener 126 is screwed into hole in flat surface of clamp as shown in Figures 2 and 3 and [41]), and the insulator (housing 122 which is insulating, [40]) is interposed between the pressing plate (flat surface of the clamp) and the screw member (126) (Figures 2-3).

Regarding claim 9, modified Lang discloses all of the claim limitations as set forth above. Lang additionally discloses that a width of the pressing plate (flat surface of clamp) is greater than a width of the thermoelectric conversion element (128) (Figures 2-3 and [40]-[41]).


Claims 1-3 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. (US 2008/0083446, referred to as Chakraborty ‘446) in view of Tseng et al. (US 6,880,346).

Regarding claim 1, Chakraborty ‘446 discloses a temperature difference power generation apparatus in Figures 2-3 comprising: a thermoelectric conversion element (200) configured to convert thermal energy into electric energy based on a temperature difference ([34]-[35]); 
radiation fins (222) which are thermally connected to a low-temperature side of the thermoelectric conversion element and contactable to outside air (Figure 2 and [35]); and 
a pipe (202) which is thermally connected to a high-temperature side of the thermoelectric conversion element and through which a high-temperature fluid (hot process fluid 204) at a higher temperature than the outside air is flowable ([33]).

Chakraborty ‘446 additionally discloses that other cooling mechanisms can be use in addition to the finned heat sinks ([35]), but Chakraborty ‘446 does disclose a plurality of first heat pipes configured to thermally connect the radiation fins and the low-temperature side of the thermoelectric conversion element to each other; and a base plate, wherein the radiation fins are supported by one end parts of the plurality of first heat pipes, wherein the other end parts of the plurality of first heat pipes are thermally connected to the low-temperature side of the thermoelectric conversion element through the base plate, wherein the plurality of first heat pipes are installed in the base plate, and 2wherein the plurality of first heat pipes extend from side edge faces of both sides of the base plate in a width direction to both sides thereof in the width direction to support the radiation fins.

Tseng discloses a thermoelectric device in Figures 5-8 comprising a plurality of first heat pipes (2a) configured to thermally connect the radiation fins (31a) and the low-temperature side (cold side 41a) of a thermoelectric conversion element (4a) to each other (column 4 lines 24-49); and a base plate (1a), wherein the radiation fins (31a) are supported by one end parts (second portion 22a) of the plurality of first heat pipes (2a), wherein the other end parts (first portion 21a) of the plurality of first heat pipes (2a) are thermally connected to the low-temperature side of the thermoelectric conversion element (4a) through the base plate (1a) (column 4 lines 24-49), wherein the plurality of first heat pipes (2a) are installed in the base plate (1a) (first portion 21a of heat pipes is embedded in heat absorbing block 1a, column 4 lines 24-49), and 2wherein the plurality of first heat pipes extend from side edge faces of both sides of the base plate (1a) in a width direction to both sides thereof in the width direction to support the radiation fins (Figures 5-8 and column 4 lines 24-49).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a plurality of first heat pipes configured to thermally connect the radiation fins and the low-temperature side of the thermoelectric conversion element to each other; and a base plate, wherein the radiation fins are supported by one end parts of the plurality of first heat pipes, wherein the other end parts of the plurality of first heat pipes are thermally connected to the low-temperature side of the thermoelectric conversion element through the base plate, wherein the plurality of first heat pipes are installed in the base plate, and 2wherein the plurality of first heat pipes extend from side edge faces of both sides of the base plate in a width direction to both sides thereof in the width direction to support the radiation fins to the device of Chakraborty ‘446, as taught by Tseng, because the plurality of heat pipes in the configuration taught by Tseng improve the thermal transfer efficiency and are a known heat sink for thermoelectric devices and one having ordinary skill in the art would have a reasonable expectation of success when doing so. 

Regarding claim 2, modified Chakraborty ‘446 discloses all of the claim limitations as set forth above. Chakraborty ‘446 additionally discloses a pressing mechanism (mechanism includes pipeline adapter 226 and clamp 232) configured to press the high-temperature side of the thermoelectric conversion element to the pipe (202) (Figures 2-3 and [36]-[37]), the pressing mechanism comprising an insulator (insulation 208) configured to insulate heat transfer from the pipe (202) ([33]).

Regarding claim 3, modified Chakraborty ‘446 discloses all of the claim limitations as set forth above. Chakraborty ‘446 additionally discloses that a plane part (top surface of pipeline adapter 226) is formed on an outer circumferential surface of the pipe (202) (Figures 2-3), and the high-temperature side (hot junction flange 212) of the thermoelectric conversion element is in contact with the plane part (Figures 2-3 and [36]). 

Regarding claim 15, modified Chakraborty ‘446 discloses all of the claim limitations as set forth above. Chakraborty ‘446 additionally discloses a measurement system in Figure 1 comprising: the temperature difference power generation apparatus as set forth above (140); and a field device (106, 112, 116) comprising a measurer (sensors) configured to measure a measurement value of the high-temperature fluid (process fluid 104) ([24]) and a communicator (transceiver 126) configured to provide a measurement result of the measurer to an outside of the field device (communicates data to central control computer 134) ([25] and [32]),  wherein the temperature difference power generation apparatus (140) is configured to supply electric power to the field device ([27]-[28] and [30]).

Regarding claim 16, modified Chakraborty ‘446 discloses all of the claim limitations as set forth above. Chakraborty ‘446 additionally discloses that the temperature difference power generation apparatus further comprises: a pressing mechanism (mechanism includes pipeline adapter 226 and clamp 232) configured to press the high-temperature side of the thermoelectric conversion element to the pipe (202) (Figures 2-3 and [36]-[37]), the pressing mechanism comprising an insulator (insulation 208) configured to insulate heat transfer from the pipe (202) ([33]).

Regarding claim 17, modified Chakraborty ‘446 discloses all of the claim limitations as set forth above. Chakraborty ‘446 additionally discloses that a plane part (top surface of pipeline adapter 226) is formed on an outer circumferential surface of the pipe (202) (Figures 2-3), and the high-temperature side (hot junction flange 212) of the thermoelectric conversion element is in contact with the plane part (Figures 2-3 and [36]). 

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US 2008/0083445, referred to as Chakraborty ‘445) in view of Tseng et al. (US 6,880,346).

Regarding claim 1, Chakraborty ‘445 discloses a temperature difference power generation apparatus in Figure 1 comprising: 
a thermoelectric conversion element (203) configured to convert thermal energy into electric energy based on a temperature difference ([16]);
 radiation fins (214) which are thermally connected to a low-temperature side (206) of the thermoelectric conversion element (203) and contactable to outside air ([17]); and 
a pipe (210) which is thermally connected to a high-temperature side (204) of the thermoelectric conversion element (203) and through which a high-temperature fluid (process fluid) at a higher temperature than the outside air is flowable ([16]).

Chakraborty ‘445 additionally discloses that the radiation fins (214) and the low-temperature side (cold junction flange 206) of the thermoelectric conversion element (203) are thermally connected to each other through a plurality of heat pipes (220) (Figure 1 and [19] and [36]), but Chakraborty ‘445 does disclose a base plate, wherein the radiation fins are supported by one end parts of the plurality of first heat pipes, wherein the other end parts of the plurality of first heat pipes are thermally connected to the low-temperature side of the thermoelectric conversion element through the base plate, wherein the plurality of first heat pipes are installed in the base plate, and 2wherein the plurality of first heat pipes extend from side edge faces of both sides of the base plate in a width direction to both sides thereof in the width direction to support the radiation fins.

Tseng discloses a thermoelectric device in Figures 5-8 comprising a plurality of first heat pipes (2a) configured to thermally connect the radiation fins (31a) and the low-temperature side (cold side 41a) of a thermoelectric conversion element (4a) to each other (column 4 lines 24-49); and a base plate (1a), wherein the radiation fins (31a) are supported by one end parts (second portion 22a) of the plurality of first heat pipes (2a), wherein the other end parts (first portion 21a) of the plurality of first heat pipes (2a) are thermally connected to the low-temperature side of the thermoelectric conversion element (4a) through the base plate (1a) (column 4 lines 24-49), wherein the plurality of first heat pipes (2a) are installed in the base plate (1a) (first portion 21a of heat pipes is embedded in heat absorbing block 1a, column 4 lines 24-49), and 2wherein the plurality of first heat pipes extend from side edge faces of both sides of the base plate (1a) in a width direction to both sides thereof in the width direction to support the radiation fins (Figures 5-8 and column 4 lines 24-49).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a plurality of first heat pipes configured to thermally connect the radiation fins and the low-temperature side of the thermoelectric conversion element to each other; and a base plate, wherein the radiation fins are supported by one end parts of the plurality of first heat pipes, wherein the other end parts of the plurality of first heat pipes are thermally connected to the low-temperature side of the thermoelectric conversion element through the base plate, wherein the plurality of first heat pipes are installed in the base plate, and 2wherein the plurality of first heat pipes extend from side edge faces of both sides of the base plate in a width direction to both sides thereof in the width direction to support the radiation fins to the device of Chakraborty ‘445, as taught by Tseng, because the plurality of heat pipes in the configuration taught by Tseng improve the thermal transfer efficiency and are a known heat sink for thermoelectric devices and one having ordinary skill in the art would have a reasonable expectation of success when doing so. 


Regarding claim 2, modified Chakraborty ‘445 discloses all of the claim limitations as set forth above. Chakraborty ‘445 additionally discloses a pressing mechanism configured to press the high-temperature side (204) of the thermoelectric conversion element (203) to the pipe (210), the pressing mechanism comprising an insulator (207) configured to insulate heat transfer from the pipe (Figure 1 and [16]-[19]).

Regarding claim 3, modified Chakraborty ‘445 discloses all of the claim limitations as set forth above. Chakraborty ‘445 additionally discloses that a plane part (flat top surface of adapter 208) is formed on an outer circumferential surface of the pipe (210) (Figure 1 and [16]), and the high-temperature side (204) of the thermoelectric conversion element (203) is in contact with the plane part (Figure 1 and [16]). 

Regarding claim 8, modified Chakraborty ‘445 discloses all of the claim limitations as set forth above. Chakraborty ‘445 additionally discloses that the pressing mechanism further comprises a pressing plate (flange 226) and a screw member (205) configured to be inserted into a through-hole formed in the pressing plate (226), and the insulator (207) is interposed between the pressing plate (226) and the screw member (205) (Figure 1 and [16]-[18]).

Regarding claim 9, modified Chakraborty ‘445 discloses all of the claim limitations as set forth above. Chakraborty ‘445 additionally discloses that a width of the pressing plate (flange 226) is greater than a width of the thermoelectric conversion element (203) (Figure 1).
Response to Arguments
Applicant’s arguments have been considered but are moot as a result of the new grounds of rejection and the addition of the Tseng reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726